        Case 1:18-cv-01300-AT-SLC Document 57 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDMUND HECTOR BRYAN,

                                  Plaintiff,

        -v-                                                     CIVIL ACTION NO.: 18 Civ. 1300 (AT) (SLC)

MEMORIAL SLOAN KETTERING, et al.,                                                  ORDER

                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge.

        Pursuant to the pre-motion conference held today, July 21, 2021, the briefing of

Defendants’ motion for summary judgment (the “Motion”) shall proceed as follows:

       1. Defendants shall serve and file their Motion, which shall include a Statement of

              Material Facts pursuant to Local Civil Rule 56.1 (the “56.1 Statement”) and the Notice

              required by Local Rule 56.2, by September 3, 2021;

       2. Plaintiff shall file his opposition to the Motion by October 15, 2021. Plaintiff’s

              opposition must include evidence, such as witness statements, deposition testimony,

              or documents, countering any facts in the 56.1 Statement that Plaintiff disputes and

              raising specific facts that support his claims; and

       3. Defendants reply, if any, shall be served and filed by November 5, 2021.

       4. On completion of this briefing schedule, the Court will determine whether to schedule

              oral argument on the Motion.

        The Court reminds Plaintiff of his ability to seek free legal advice from the New York Legal

Assistance Group’s legal clinic for pro se litigants, by visiting its website at nylag.org/pro-se-clinic/
         Case 1:18-cv-01300-AT-SLC Document 57 Filed 07/21/21 Page 2 of 2




or by calling (212) 659-6190. This clinic is not part of or run by the Court and it cannot accept

filings on behalf of the Court.

         As discussed at the conference, if they believe it would be useful, the parties may request

a settlement conference with the Court.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff at the

address below.

Dated:          New York, New York
                July 21, 2021
                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail to:
Edmund Hector Bryan
41-25 Kissena Blvd.
Apt. 5N
Flushing, NY 11355




                                                  2
